Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William C Rowland on 29 April 2021.

The application has been amended as follows: 
	IN THE CLAIMS
Claim 1: line 20
Claim 1: line 23, “rectangular raceway groove” has been changed to --rectangular raceway grooves--.
Claim 1: line 20, “and” has been deleted.
Claim 1: line 29, “line.” Has been changed to:
--line, and
wherein a radial gap is formed between an outer peripheral surface of the second cylindrical rollers and the parallel raceway surfaces in the parallel cylindrical roller bearing section.--
Claim 2 has been canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither teaches nor renders obvious the combination including:

wherein, in the cross roller bearing section, the outer race and the inner race are respectively formed with V-shaped raceway grooves; each of the V-shaped raceway grooves is defined by inclined raceway surfaces that are inclined in opposite directions at 45° relative to the bearing center axis line and that are orthogonal with each other; and the first cylindrical rollers are arranged along the inclined raceway surfaces in a state in which roller center axis lines of the first cylindrical rollers are alternately orthogonal with each other, and wherein, in the parallel cylindrical roller bearing section, the outer race and the inner race are respectively formed with rectangular raceway groove; parallel raceway surfaces parallel to the bearing center axis line are formed on groove bottom surfaces of the respective rectangular, and a radial gap is formed between an outer peripheral surface of the second cylindrical rollers and the parallel raceway surfaces in the parallel cylindrical roller bearing section.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664.  The examiner can normally be reached on Monday-Thursday from 6-4 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN B WAITS/Primary Examiner, Art Unit 3656